ACCEPTED
                                                                 01-18-00414-CV
                                                       FIRST COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                              5/24/2018 11:25 AM
                                                            CHRISTOPHER PRINE
                      01-18-00414-CV                                      CLERK

                NO. _________

                                                 FILED IN
                                          1st COURT OF APPEALS
         IN THE COURT OF APPEALS              HOUSTON, TEXAS
         ______ JUDICIAL DISTRICT         5/24/2018 11:25:19 AM
             HOUSTON, TEXAS               CHRISTOPHER A. PRINE
                                                   Clerk
______________________________________________

In re BRANDON SOCIE and ABRIL SOCIE, Relators

______________________________________________

          Original Proceeding From The
           165th Judicial District Court
             Of Harris County, Texas
______________________________________________

     PETITION FOR WRIT OF MANDAMUS

______________________________________________

                       Christopher M. Cammack
                       State Bar No. 03682100
                       7324 Southwest Freeway, Suite 1446
                       Houston, Texas 77074
                       Telephone: (713) 960-1921
                       Telecopier: (713) 960-1922
                       E-mail: cmc@cammack-law.com

                       ATTORNEY FOR RELATORS,
                       BRANDON SOCIE and ABRIL SOCIE
                 IDENTITY OF PARTIES AND COUNSEL

     1.    The Relators, are Plaintiffs and Judgement Creditors in the trial court.

Their trial and appellate counsel is Christopher M. Cammack, Attorney at Law,

7324 Southwest Freeway, Suite 1446, Houston, Texas 77074, phone # 713-960-

1921, fax # 713-960-1922, E-mail: cmc@cammack-law.com.

     2.    The Respondent, and Presiding Judge in the trial court, is URSULA

A. HALL, 165th Judicial District Court, Harris County Civil Courthouse, 201

Caroline, 12th Floor, Houston, Texas      77002, phone # 832-927-2365, fax #

unknown.

      3.    A Real Party In Interest, and Judgment Defendant in the trial court, is

KIRBY CONSTRUCTION OF TEXAS, L.L.C. d/b/a UBUILDIT, c/o Registered

Agent, Michael Maldonado, 5306 Carefree Drive, League City, Texas 77373,

phone # 832-992-9466.




                                      i
                         TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL……………………………………….i

TABLE OF CONTENTS…………………………………………………………..ii

INDEX OF AUTHORITIES………………………………………………………iii

STATEMENT OF THE CASE…………………………………………………….1

ISSUE PRESENTED……………………………………………………………...2

    1. Did the trial court violate its ministerial duty of considering
       and ruling on a party’s Motion, to wit, Relator’s Motion to
       Compel Deposition Appearance of Michael W. Maldonado?..................2

STATEMENT OF JURISDICTION……………………………………………….2

STATEMENT OF FACTS…………………………………………………………2

ARGUMENT………………………………………………………………………3

PRAYER…………………………………………………………………………...4

CERTIFICATION…………………………………………………………………5

CERTIFICATE OF SERVICE…………………………………………………….5

CERTIFICATE OF COMPLIANCE WITH TRAP 9.4(i)………………………...6

AFFIDAVIT OF EVIDENCE, RELATORS’ COUNSEL………………….…….7

APPENDIX………………………………………………………………………..8

    Final Judgment……………...………………………………………..App. #1

    Deposition Subpoena, served on witness……………….....................App. #2


                                    ii.
        Certificate of Non-Appearance…………………………………..…..App. #3

        Plaintiffs’ Motion to Compel Deposition Appearance………………App. #4

        Notice of Submission…………………………………………...……App. #5

        Order Compelling Deposition Appearance ………………………….App. #6

        First Amended Order Compelling Deposition Appearance…………App. #7

        Second Amended Order Compelling Deposition Appearance………App. #8

        Third Amended Order Compelling Deposition Appearance………...App. #9

        Summary of Events page, District Clerk’s Office…………………..App. #10


                         INDEX OF AUTHORITIES
Cases

City of Galveston v. Gray, 93 S.W.3d 587, 592-93 (Tex. App. –
Houston [14th] 2002, pet. denied)…………………………………………………..3
In re Birdwell, 224 S.W.3d 864 (Tex. App. – Waco 2007 no pet.)………………..4

In re Guetersloh, 326 S.W.2d 737 (Tex. App. – Amarillo 2010, no pet.)…………4

In re Molina, 94 S.W.3d 885 (Tex. App. – San Antonio 2003, no pet.)…………..3

In re Prudential, 148 S.W.3d 124, 135-36 (Tex. 2004)……………………………4

In re Sarkissian, 243 S.W.3d 860 (Tex. App. – Waco 2008, no pet.)……………..3

In re Sepeda, 143 S.W.3d 871 (Tex. App. – El Paso 2004, no pet.)………………3

In re TDFPS, 210 S.W.3d 609, 612 (Tex. 2006)…………………………………..4

Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)……………………………...4

                                  iii.
Rules, Statutes, and Constitutional Provisions

Tex. Gov’t Code § 22.221(b)………………………………………………………1
Tex. R. Civ. P. 621a………………………………………………………………...4

                          STATEMENT OF THE CASE

      The underlying proceeding, Case No. 2015-70244, is a Deceptive Trade

Practices Act case, over the construction of a new residence, that resulted in a Final

Judgment in favor of BRANDON SOCIE and ABRIL SOCIE against KIRBY

CONSTRUCTION OF TEXAS, L.L.C.

      Respondent, URSULA A. HALL, is the presiding judge of the                 165th

Judicial District Court of Harris County, Texas. The relief which Relator seeks is

that the Respondent be ordered to rule upon Relators’ Motion to Compel (post-

judgment) Deposition Appearance of Michael W. Maldonado, which Motion was

on the court’s submission docket of November 27, 2017.

                               ISSUE PRESENTED
     Did the trial court violate its ministerial duty of considering and ruling on a

party’s Motion, to wit, Relators’ Motion to Compel Deposition Appearance of

Michael W. Maldonado?

                      STATEMENT OF JURISDICTION

     Jurisdiction exists pursuant to Tex. Gov’t Code § 22.221(b).

                                       1
                           STATEMENT OF FACTS

      The trial court awarded a Final Judgment to Relators on March 30, 2016 for

$118,457.60 in actual damages and $10,000.00 in attorney’s fees (Appendix #1).

      A member of the Judgment Debtor, KIRBY CONSTRUCTION OF TEXAS,

L.L.C. d/b/a UBUILDIT, one Michael Wayne Maldonado, was subpoena’d to

appear for post-judgment deposition on July 28, 2017 (Appendix #2), yet Mr.

Maldonado did not appear, per the Certificate of Non-Appearance (Appendix #3).

      Relators filed a Motion to Compel Deposition Appearance (Appendix #4)

and set same for submission on November 27, 2017 (Appendix #5), accompanied

by a proposed Order Compelling Deposition Appearance bearing a date certain for

the witness to appear for deposition (Appendix #6).        However, per the Events

summary page of the District Clerk’s Office (Appendix #10), no ruling was made

contemporaneous with the submission date, and continuing to the present.

      On December 20, 2017, Relators filed a First Amended Order Compelling

Deposition Appearance, along with a filing letter (Appendix #7), bearing a date

certain for the witness to appear for deposition, 30 days later.

      On January 29, 2018, Relators filed a Second Amended Order Compelling

Deposition Appearance, along with a filing letter (Appendix #8), bearing a date

certain for the witness to appear for deposition, 18 days later.

                                       2
      On March 7, 2018, Relators filed a Third Amended Order Compelling

Deposition Appearance, along with a filing letter (Appendix #9), bearing a date

certain for the witness to appear for deposition, 35 days later. Still, there has been

no ruling, per the Events summary page of the District Clerk’s Office (Appendix

#10) and the Affidavit of Evidence attached hereto from Relators’ counsel.

                                  ARGUMENT

       When a Motion is properly filed and pending, a trial court’s act of

considering it and ruling on it is ministerial, and appellate courts may issue

mandamus to compel the trial court judge to act. City of Galveston v. Gray, 93
S.W.3d 587, 592-93 (Tex. App. – Houston [14th] 2002, pet. denied), In re Molina,

94 S.W.3d 885 (Tex. App. – San Antonio 2003, no pet.).

       In order to establish violation of a ministerial duty by a failure to rule, a

Relator must show:       (1) A Motion was properly filed, leading to a duty to rule,

which Motion has been pending for a reasonable time; (2)          A ruling has been

requested; and     (3)      There has been a refusal to rule. In re Sarkissian, 243
S.W.3d 860 (Tex. App. – Waco 2008, no pet.), In re Sepeda, 143 S.W.3d 871

(Tex. App. – El Paso 2004, no pet.). Relator easily meets this burden.

       Texas law holds that whether a reasonable time has elapsed before a judge

may be compelled to act on a Motion is dependent on the circumstances of each

                                        3
case. In re Guetersloh, 326 S.W.2d 737 (Tex. App. – Amarillo 2010, no pet.).

Relators contend a reasonable time has elapsed, as the Motion itself was set for

submission six (6) months before this Petition is filed (Appendix #5).

      Relators have no adequate remedy at law, as the Motion in question is a

post-judgment one that may not be appealed. In re TDFPS, 210 S.W.3d 609, 612

(Tex. 2006), In re Prudential, 148 S.W.3d 124, 135-36 (Tex. 2004).

     Although an appellate court may compel a trial court to rule upon a motion, it

does not require the judge to rule in a certain way. In re Birdwell, 224 S.W.3d 864

(Tex. App. – Waco 2007 no pet.). All that Relators request is a ruling rather than

no ruling.   Relators are permitted to conduct post-judgment discovery, per TEX.

R. CIV. P. 621a. The Motion to Compel does not present any complex matter.

     Relator has demonstrated hereinabove its entitlement to a Writ of Mandamus

to compel the performance of a ministerial act or duty. Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992).

                                  PRAYER

      Relators pray    that Respondent be ordered to rule upon the Motion to

Compel Deposition Appearance and sign an Order reflecting its ruling.




                                      4
                            CERTIFICATION

      Relators’ undersigned counsel certifies that he has reviewed the foregoing

Petition and concluded that every factual statement in the Petition is supported by

competent evidence included in the Appendix and Affidavit of Evidence.

                                      Respectfully submitted,

                                      By:__/s/ Chris Cammack____________
                                        Christopher M. Cammack
                                        State Bar No. 03682100
                                        7324 Southwest Freeway, Suite 1446
                                        Houston, Texas 77074
                                        Ph. 713-960-1921/Fax 713-960-1922
                                         E-mail: cmc@cammack-law.com

                                      ATTORNEY FOR RELATORS

                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Petition for

Writ of Mandamus has been served by certified mail, return receipt requested upon

Respondent, Hon. Ursula A. Hall, 165th District Court, 201 Caroline, 12th Floor,

Houston, Texas 77002 and Real Party In Interest, KIRBY CONSTRUCTION OF

TEXAS, L.L.C. d/b/a UBUILDIT, c/o Registered Agent, Michael Maldonado,

5306 Carefree Drive, League City, Texas 77573 on May 24, 2018.



                                      __/s/ Chris Cammack_________________
                                      Christopher M. Cammack

                                       5
              CERTIFICATE OF COMPLIANCE WITH TRAP 9.4(i)

       I hereby certify that the foregoing Petition for Writ of Mandamus complies

with the word count limitation in TRAP 9.4(i).     The number of words used is

1,435 according to the computer program that I used to prepare the Petition.



                                       __/s/ Chris Cammack_________
                                       Christopher M. Cammack




                                       6
                 AFFIDAVIT OF EVIDENCE IN SUPPORT OF
                   PETITION FOR WRIT OF MANDAMUS

STATE OF TEXAS                           )

COUNTY OF HARRIS

     BEFORE ME, the undersigned authority, on this day personally appeared

Christopher M. Cammack, who after being sworn upon his oath, testified:

     "My name is Christopher M. Cammack. I am over 1 8 years of age, of sound

mind, and am capable of making this Affidavit. The facts contained in this Affidavit

are within my personal knowledge and are true and correct.

      I am the attorney for Relators. Along with the Petition for Writ of Mandamus

to which this Affidavit is attached, I have submitted 10 Appendices, all of which are

true and correct copies of items on file with the Harris County, Texas District

Clerk's Office in Case No. 2015-70244, in the 165th Judicial District Court of Harris

County, Texas.     The trial court has at no time ruled upon Relators' Motion to

Compel Deposition Appearance of Michael Wayne Maldonado."


                                         Christopher M. Cammack

      SUBSCRIBED AND SWORN TO BEFORE ME on this 2J\y of
                    , 2018.      p.

                                         Notary Public - State of Texas
                                APPENDIX

Final Judgment                                          App. # 1

Deposition Subpoena, served on witness                  App. #2

Certificate of Non-Appearance                           App. #3

Plaintiffs' Motion to Compel Deposition Appearance      App. #4

Notice of Submission                                    App. #5

Order Compelling Deposition Appearance                  App. #6

First Amended Order Compelling Deposition Appearance    App. #7

Second Amended Order Compelling Deposition Appearance   App. #8

Third Amended Order Compelling Deposition Appearance     App. #9

Summary of Events page, District Clerk's Office         App. #10




                                         8
Un
  of
     fic
        ial
           C
              op
                yO
                   ffic
                       e
                          of
                            C
                               hr
                                 is
                                    Da
                                       nie
                                          lD
                                             ist
                                                ric
                                                    tC
                                                       ler
                                                          k
Un
  of
    fic
       ial
             C
                  op
                     yO
                         ffic
                             e
                                of
                                  C
                                     hr
                                       is
                                          Da
                                             nie
                                                lD
                                                   ist
                                                      rict
                                                          C
                                                            ler
                                                               k
                                                                                                                6/28/2017 3:35 PM
                                                                                        Chris Daniel - District Clerk Harris County
                                                                                                          Envelope No. 17899261
                                                                                                              By: Bristalyn Daniels
                                       THE STATE OF TEXAS                                                Filed: 6/28/2017 3:35 PM


TO ANY SHERIFF OR CONSTABLE OF THE STATE OF TEXAS OR OTHER PERSON
AUTHORIZED TO SERVE SUBPOENAS AS PROVIDED IN RULE 176.5 T.R.C.P.

W I T N E S S S U B P O E N A P U R S U A N T T O T . R . C . P . 176 I N C A S E N O . 2015-70244

BRANDON SOCIE and ABRIL SOCIE                         §           IN THE DISTRICT COURT OF
                                                      §
V.                                                    §           HARRIS        COUNTY, TEXAS




                                                                                         k
                                                                                      ler
                                                       §
KIRBY CONSTRUCTION OF TEXAS, L.L.C. §




                                                                                   tC
dba UBUILDIT                                           §          165  th
                                                                             JUDICIAL      DISTRICT




                                                                               ric
                                                                            ist
                       Y O U A R E H E R E B Y COMMANDED T O SUMMON:




                                                                    lD
Michael Wayne Maldonado, 2216 Waters Edge Lane, League City. Texas 77573 and who is represented to




                                                               nie
reside within 150 miles of the following location, at the time of deposition in the above-styled lawsuit, to
                                                           Da
appear in the office of Christopher M. Cammack, Attorney at Law, 7324 Southwest Freeway, Suite 1446,
                                                       is
                                                    hr

Houston, Texas 77074 on July 28,2017 at 10:00 a.m. to testify as a witness on behalf of the Plaintiff in
                                                 C



the above-styled Civil Action, to attend from day to day until lawfully discharged.              The witness is also
                                              of
                                           e




commanded to bring to the deposition the documents described in Exhibit "A" attached hereto. Failure by
                                       ffic




any person without adequate excuse to obey a subpoena served may be deemed a contempt of the Court
                                 y O




from which the subpoena is issued and may be punished by fine or confinement, or both. DO NOT FAIL to
                              op
                          C




return this writ to said Court, showing the manner of execution.
                       ial




        WITNESS my official signature this         3(0     day of           \Jnft£           , A.D., 2017.
                   fic




                                                            f)lui^ fyM^u*^
              of
            Un




                                                           Christopher M. Cammack
                                                           State Bar No. 03682100
                                                           7324 Southwest Freeway, Suite 1446
                                                           Houston, Texas 77074
                                                           Off. Ph. 713-960-1921/Fax 713-960-1922
                                                           Mobile: 713-870-6883
                                                           E-mail: cmcammack(g),pdq.net

                                                           Attorney for Plaintiff
                                       OFFICER'S RETURN

Came to hand the             day of                           2017, at          o'clock       .M., and executed by

delivering a copy of this Subpoena to the within-named                                                     person at

                                                                                                   m

County, Texas, on the                 day of                              2017, at              o'clock,       , M ,




                                                                                       k
and tendered to the witness a fee of $                         in cash.




                                                                                    ler
                                                                                 tC
        Not executed as to the witness                                                  for the following reasons:




                                                                             ric
                                                                          ist
                                                                         lD
A C C E P T A N C E O F S E R V I C E O F SUBPOENA                                                 ShenWConstable
B Y W I T N E S S P E R R U L E 176.5 T . R . C . P . O R




                                                                   nie
S U B P O E N A B Y W I T N E S S P E R R U L E 176.5 T . C . R . P .                               County, Texas
                                                              Da                                    Deputy
                                                            is

                                                                           OR
                                                       hr
                                                    C



                                                                           By                .
                                                 of




                                                                                Person who is not a party and is
                                               e




                                                                                not less than 18 years of age.
                                         ffic




I hereby accept service of the attached
                                      O




Subpoena and will appear in said Court
on said date and time directed in this
                                   y
                                op




subpoena.
                            C
                         ial
                     fic




                                                                                 Per Rule 176.5 T.R.C.P.
              WITNESS
               of
             Un




                                                                                 FEE:
              DATE




                                                        2
165th District Court of HARRIS County, Texas
201         CAROLINE, 12TH FL HOUSTON TX 77002

CASE #: 2015-70244
BRANDON SOCIE AND ABRIL SOCIE

Plaintiff
VS
KIRBY CONSTRUCTION OF TEXAS, L.L.C. DBA UBUILDIT




                                                                                                         k
                                                                                                      ler
Defendant
                                                AFFIDAVIT OF SERVICE




                                                                                                   tC
I , GERALDINE KELLEY, make s t a t e m e n t t o              the fact;
That I am a competent person more t h a n                     18 years o f age o r o l d e r and n o t a p a r t y t o




                                                                                               ric
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome   o f t h e s u i t . That I r e c e i v e d the: documents s t a t e d
below on 06/22/17 8:08 am, i n s t r u c t i n g              f o r same t o be d e l i v e r e d upon Malfcionado M i c h a e l




                                                                                            ist
Wayne.




                                                                                      lD
That I d e l i v e r e d t o         Maldonado, M i c h a e l Wayne.




                                                                                nie
the         following                WITNESS SUBPOENA

a t t h i s address                  5306 Care Free D r i v e


                                                                          Da
                                     LEAGUE CITY, G a l v e s t o n County, TX 77573
                                                                      is
Manner o f D e l i v e r y           By PERSONALLY d e l i v e r i n g t h e document(s) t o t h eperson
                                     above.
                                                                  hr

Delivered         on                 •Saturday June 24, 2017 1:14 pm
                                                              C
                                                           of
                                                          e
                                                ffic
                                            O
                                       py




I SOLEMNLY AFFIRM under t h e p e n a l t i e s              o f ^ p e r j u r y t h a t t h e c o n t e n t s of^   e   foregoing
paper a r e t r u e and c o r r e c t .
                                    o




EXECUTED BY:
                                 C




                                                            GERALDINE KE
                             ial




                                                            Texas C e r t i f i c a t i o n * : SCH-727 Exp. 02              ^2019
                        fic




On t h i s day GERALDINE KELLEY appeared b e f o r e me, a n o t a r y p u b l i c , and be i n g d u l y
sworn by me s t a t e d t h a t he/she has p e r s o n a l knowledge o f t h e f a c t s s e t f                          orth i n the
                    of




f o r e g o i n g a f f i d a v i t and d e c l a r e d t h a t t h e f a c t s c o n t a i n e d t h e r e i n a r e t i ue and
correct.          Given my hand and s e a l o f o f f i c e t h i s ^(p                     day o f JO                     Oil.
                  Un




 PCP I n v # : A17603830                       *-»ff ?f
                                                          •*MHEERWL
                                              AMAN^^gg?
                                                      ""ft'RymnBEic
                                                          ^e^eNis

                                            + S e r v i c e Fee: 100.00
                                              Witness Fee: 10.00
                                              M i l e a g e Fee:     .00                                  E - F I L E RETURN
 davidh                                       Cammack, C h r i s t o p h e r M.
                                 OFFICER'S RETURN

Came to hand the ^ 5 day o f ^ J ^ / A ^ ^          , 2 0 1 7 , at           o'clock A . VI., and executed by
                                                                                          /H/lA-l)ofiJAE)C>
delivering a copy of this Subpoena to the within-named /yttCMfliB^            U J A   y                       person at

 S~3oi)2           GfcC
       Not executed as to the witness                                                 for the following reasons:




                                                                          ric
                                                                       ist
                                                                     lD
ACCEPTANCE OF SERVICE OF SUBPOENA                                                                     _SheriflPConstable




                                                              nie
BY WITNESS PER RULE 176.5 T.R.C.P. OR
SUBPOENA BY WITNESS PER RULE 176.5 T.C.R.P.                                                           _County, Texas

                                                        Da                                             Deputy
                                                    is
                                                hr
                                              C
                                           of




                                                                              *erson who isnot a party and isy
                                           e




                                                                             not less than 8 years of age.
                                       ffic




I hereby accept service of the attached
                               yO




Subpoena and will appear in said Court
on said date and time directed in thi
                             op




subpoena.
                         C
                        ial
                  fic




                                                                              Per Rule 176 5 T.R.C.P.
             WITNESS
               of
           Un




 G/z4/z*n                                                                     FEE:


   '        / S A T E    T




                                                2
                                                                                                8/2/2017 3:23 PM
                                                                       Chris Daniel - District Clerk Harris County
                                                                                         Envelope No. 18597374
                                                                                                     1
                                                                                             By: Bristalyn Daniels
                                                                                         Filed: 8/2/2017 3:23 PM
 1                               CAUSE NO . 2015-70244
 2

      BRANDON SOCIE and                                IN THE DISTRICT COURT
 3    ABRIL SOCIE


 4    V.                                               HARRIS COUNTY,TEXAS




                                                                     k
                                                                  ler
                                                               tC
 5    KIRBY CONSTRUCTION OF TEXAS




                                                           ric
      LLC, d/b/a UBUILDIT and




                                                        ist
 6    TIMBER RIDGE CUSTOM HOMES ,




                                                    lD
      LLC                                              165th JUDICIAL DISTRICT




                                                nie
 7

 8                                          Da
                                         is
 9
                                      hr

10
                                   C



11                       CERTIFICATE OF NONAPPEARANCE OF
                                of




12                             MICHAEL WAYNE MALDONADO
                             e
                         ffic




13                                     Jul y 28, 2 017
14
                    y O




15
                 op




16
              C




17
            ial




18
           fic
       of




19
     Un




20

21

22

23

24

25


            J an i ce McKinney Cour t Repo r t i ng Service 7 1 3 - 528 - 5809
                                                                       2
     1
                                    A P P E A R A N C E S
 2

 3        FOR THE PLAINTIFF:
 4
                 MR. CHRISTOPHER M. CAMMACK
                 Attorney At Law
 5               7324 Southwest Freeway




                                                              k
                                                           ler
                 Suite 1446




                                                        tC
 6               Houston, Texas 77074




                                                    ric
                 (713)   960-1921




                                                 ist
 7               (713)   960-1922 fax




                                              lD
                 cmcamrnack@pdq.net



                                          nie
 8

 9                                     Da
                                    is
10
                                  hr


11
                                C



12
                             of
                           e




13
                         ffic




14
                     O




15
                    y
                 op




16
                C




17
            ial




18
           fic




19
           of




20
         Un




21

22

23

24

25


            Janice McKinney Court Reporting Service 713 - 528 - 5809
                                                                               3
 1                      CERTIFICATE OF NONAPPEARANCE

 2                  I , Brenda A . Foster , a Certified Shorthand

 3   Reporter in and for the State of Texas , certify:

 4                  That I appeared at the law offices of

 5   Mr . Christopher M. Cammack , 7324 Southwest Freeway,




                                                            k
                                                         ler
 6   Suite 1446, Houston , Texas 77074 , on the 28th day of




                                                      tC
 7   July , 2017 , to report the deposition of




                                                  ric
 8   MR . MICHAEL WAYNE MALDONADO pursuant to the Notice and




                                               ist
                                            lD
 9   Subpoena Duces Tecum , scheduled for 10 a.m .




                                         nie
10                  That by 10 : 30 a . m., MR. MICHAEL WAYNE

11                                   Da
     MALDONADO had not appeared for his deposition .                 Present
                                  is
12   for the deposition was :
                                hr


                    Mr . Chrstopher M. Cammack, Counsel for the
                              C


13
                            of




14   Plaintiff.
                          e
                       ffic




15                  A statement was made by Mr. Cammack on the
                    yO




16   record , as follows :      " It is Friday , July 28th, 2017,

     and the court reporter and I are seated in the
               op




17
            C




18   conference room at 7324 Southwest Freeway, Suite 1446,
          ial




19   Houston , Texas 77074 .      The time is 10:35 a . m. and
       fic
      of




20   Michael Wayne Maldonado's deposition was scheduled for
     Un




21   10:00 a . m.     Mr. Maldonado is not present.

22                  Mr. Maldonado was served with a deposition

23   subpoena on June 24th , 2017 , at 1:14 p . m. by a

24   professional process service at the address of 5306

25   Carefree Drive, League City , Texas 77573.              I am asking

          Janice McKinney Court Reporting Service 713 - 528 - 5809
                                                                          4
 1   the court reporter to execute a certificate of
 2   nonappearance and attach to it as Exhibit MWM 1 a copy
 3   of the deposition subpoena served upon Mr. Maldonado.
 4               I also wish to incorporate on the record that
 5   I telephoned Mr. Maldonado and spoke with him person to
 6   person on July 27th, 2017 by calling his cell phone




                                                            k
                                                         ler
 7   number of (830)     992 -9466.    Mr . Maldonado and I had a




                                                      tC
 8   cordial telephone conversation, when he indicated that




                                                  ric
 9   he would be present at today's deposition.               However,




                                               ist
10   inasmuch as it is now 10:36 a.m. on July 28th and




                                            lD
11   Mr. Maldonado is still not present,            I will now complete




                                        nie
12   this certificate of nonappearance."
13                                    Da
                 I further certify that I am neither employed
                                  is
14   nor related to any attorney or party in this matter and
                                hr

15   have no interest, financial or otherwise, in its
                             C



16   outcome .
                           of




17        Given under my hand and seal of office on this the
                        e
                      ffic




18   2nd day of August, 2017 .
                 yO




19

20
                 op
           C




21                            Brenda A. Foster, CSR #2470
          ial




                              Expiration 12/31/2018
       fic
      of




22
     Un




     Janice McKinney Court Reporting Service
23   162 6 Park Street
     Houston, TX 77019
24   713-528-5809
     Firm Registration No. 293
25


          Janice McKinney Court Reporting Service 713 - 528 - 5809
                                                                                                       11/15/2017 1:23 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                  Envelope No. 20735702
                                                                                                      By: Bristalyn Daniels
                                                                                               Filed: 11/15/2017 1:23 PM
                                           NO. 2015-70244

BRANDON SOCIE and ABRIL SOCIE      §                         IN THIE DISTRICT COURT OF
                                   §
V-                                 §                         HARRIS        COUNTY,            TEXAS
                                   §
KIRBY CONSTRUCTION OF TEXAS, L.L.C.§
d/b/aUBUILDIT                      §                         165TH      JUDICIAL          DISTRICT




                                                                              k
                            PLAINTIFF'S MOTION TO COMPEL




                                                                           ler
                               DEPOSITION APPEARANCE




                                                                        tC
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    ric
       COMES NOW, BRANDON SOCIE and ABRIL SOCIE, Pla ntiff in the above-styled cause,




                                                                 ist
                                                             lD
who moves for an Order requiring Defendant, MICHAEL WAYNE 4ALDONADO, to Appear at a




                                                         nie
Deposition in the above-styled cause, showing unto the Court as fo lows:

        1.
                                                     Da
               On or about June 24, 2017, Plaintiff served upon De fendant, MICHAEL WAYNE
                                                  is
                                               hr

MALDONADO, with a Deposition Subpoena, commanding him to ppear for deposition and bring
                                             C



documents, on July 28, 2017. A true and correct copy of the depositi an subpoena is attached hereto
                                           of
                                        e




as Exhibit "A".
                                   ffic




       2.      Defendant did not appear for the June 28, 2017 depc 'sition. A Certificate of Non-
                             y O




Appearance was executed, a true and correct copy of which is attac ed as Exhibit "B".
                          op
                       C




       3.      The information that would be elicited from deposit on questions and documents
                    ial




subpoena'd is essential to Plaintiff s evaluation of Defendant's abi ity to pay the Judgment entered
                  fic
               of




against it in the above-styled cause.
             Un




        4.     WHEREFORE, PREMISES CONSIDERED, Plainlkff prays that upon hearing of

this Motion, the Court enter an Order compelling Defendant, MICHAEL WAYNE MALDONADO,

to appear at a post-judgment deposition.
                                                  Respectfully subm tted,


                                                  By:.
                                                     Christopher M Cammack
                                                     State Bar No. ( 3682100
                                                     7324 Southwesjt Freeway, Suite 1446
                                                     Houston, Texa: 77074
                                                     Ph.713-960-1 61/Fax 713-960-1922




                                                                              k
                                                     E-mail: cmc(5 ammack-law.com




                                                                           ler
                                                                        tC
                                                  ATTORNEY FOR PLAINTIFF




                                                                    ric
                                                                      i
                              CERTIFICATE OF CONFERENC                t




                                                                 ist
       I hereby certify that I have made efforts to resolve the for going discovery dispute with




                                                             lD
MICHAEL WAYNE MALDONADO. I telephoned Mr. Maldonado < bout his deposition appearance



                                                         nie
                                                     Da
the day before it was to occur. Mr. Maldonado assured me that he would appear, but he did not
                                                  is
appear. No objection was raised by him as to the date, time or place, Thus my efforts to avoid filing
                                               hr
                                            C


a Motion to Compel Deposition Appearance failed.
                                         of
                                       e
                                   ffic




                                                  Christopher M. C; mmack
                             y O
                          op
                       C
                    ial
                 fic
            of
          Un
                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the bregoing Motion to Compel

Deposition Appearance has been mailed by certified mail, return receipt requested and first class

U.S. mail to Defendant, MICHAEL WAYNE MALDONADO, 5306 Carefree Drive, League City,

Texas 77537 on                      , 2017.




                                                                            k
                                                                         ler
                                                                      tC
                                                Dim




                                                                  ric
                                                Christopher M. Ca nmack




                                                               ist
                                                           lD
                                                       nie
                                                   Da
                                                is
                                              hr
                                              C
                                        of
                                      e
                                  ffic
                             yO
                          op
                      C
                   ial
                 fic
            of
          Un
                                                                                 11/15/20171:23:40PM
                                                                                 ChrisDaniel-DistrictClerk
                                                                                 HarrisCounty
                                                                                 EnvelopeNo:20735702
                                                                                 By:DANIELS,BRISTALYND
                                                                                 Filed:11/15/20171:23:40PM
                                            NO. 2015-70244

 BRANDON SOCIE and ABRIL SOCIE                    §            IN THE DISTRICT COURT OF
                                                  §
V.                                                §            HARR         COUNTY,            TEXAS
                                                  §
KIRBY CONSTRUCTION OF TEXAS, L.L.C.§
d/b/aUBUILDIT                     §                            165 TH    JUDICIAL DISTRICT




                                                                                 k
                                                                              ler
                                   NOTICE OF SUBMISSION




                                                                           tC
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                       ric
                                                                    ist
      PLEASE TAKE NOTICE that on November 27, 2017 at 8:C 0 a.m., Plaintiffs Motion to




                                                              lD
Compel Deposition Appearance will be submitted to the Honorab           Judge of the 165th Judicial



                                                          nie
District Court of Harris County, Texas for a ruling, without the nece sity of an oral hearing,
                                                       Da
                                                       Respectfully su mitted,
                                                  is
                                                hr

                                                       _/s/Chris Car mack
                                            C



                                                        Christopher M Cammack
                                                        State Bar No. C 3682100
                                          of




                                                        7324 Southwes Freeway, Suite 1446
                                       e




                                                       Houston, Texas 77074
                                   ffic




                                                       Telephone: 71 -960-1921
                                                       Telecopier: 71 5-960-1922
                                O




                                                       E-mail: cmc@ ;ammack-law.com
                              y
                           op




                                                       ATTORNEY F )R PLAINTIFF             ,
                        C




                                  CERTIFICATE OF SERVICE
                     ial
                 fic




        I certify a copy of the foregoing Notice of Submission has een served by certified mail,
             of




return receipt requested and first class U.S. mail upon Michael Wayne Maldonado, 5306
           Un




Carefree Drive, League City, Texas 77537 on           Al0\/em(/er          ,2017.

                                                   __/s/ Chris Camrr, ack
                                                  Christopher M. Cammack
                                                                            11/15/20171:23:40PM
                                                                            ChrisDaniel-DistrictClerk
                                                                            HarrisCounty
                                                                            EnvelopeNo:20735702
                                                                            By:DANIELS,BRISTALYND
                                                                            Filed:11/15/20171:23:40PM
                                            NO. 2015-70244

BRANDON SOCIE and ABRIL SOCIE                      §          IN    'HE DISTRICT COURT OF
                                                   §
V.                                                 §          HAFJUS        COUNTY,       TEXAS

KIRBY CONSTRUCTION OF TEXAS, L.L.C.§
d/b/aUBUILDIT                      §                          165 TH     JUDICIAL DISTRICT




                                                                            k
                                                                         ler
                  ORDER COMPELLING DEPOSITION AP EARANCE




                                                                      tC
       On this day, came on for submission Plaintiffs Motion :o Compel Appearance against




                                                                  ric
Defendant, MICHAEL WAYNE MALDONADO. The Court, up^n reviewing Plaintiffs Motion




                                                               ist
                                                             lD
and after considering its grounds, finds that the Motion is well tak :n and should be granted,




                                                        nie
       IT IS THEREFORE ORDERED that Plaintiffs Motion to ompel Deposition Appearance
                                                       Da
is granted and that Defendant, MICHAEL WAYNE MALDONApO shall appear in the office of
                                                 is
                                               hr

Plaintiffs counsel, Christopher M. Cammack, at 7324 Southwest Freeway, Suite 1446, Houston,
                                            C



Texas 77074, and give deposition testimony on December 14, 2017 at 10:00 a.m., as well as
                                       of
                                     e




produce all documents described on Exhibit "A" attached hereto tc Plaintiffs counsel on or before
                                ffic




the same date and time.
                             O
                             y




       SIGNED on this              day of                                _, 2017.
                          op
                     C
                  ial




                                                   JUDGE PRESIDING
               fic




APPROVED AS TO FORM:
          of
        Un




Christopher M. Cammack
State Bar No. 03682100
7324 Southwest Freeway, Suite 1446
Houston, Texas 77074
Ph. 713-960-1921/Fax713-960-1922
E-mail: cmc@camniack-law.com

ATTORNEY FOR PLAINTIFF
                               CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of        foregoing Order Compelling

Deposition Appearance has been mailed by certified mail, return receipt requested and first class

U.S. mail upon MICHAEL WAYNE MALDONADO, 5306 Carefree Drive, League City, Texas




                                                                           k
77537 on     MoyeinllC
                                                                 ric
                                                              ist
                                                          lD
                                                 Christopher M. "ammack




                                                      nie
                                                  Da
                                               is
                                            hr
                                         C
                                      of
                                    e
                                ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un
                  EXHIBIT "A": SUBPOENA DUCES TECUM


       Federal income tax returns of KIRBY CONSTRUCT ON OF TEXAS, L.L.C. and of
       TIMBER RIDGE CUSTOM HOMES, L.L.C. for the yeks 2013 ,2014,2015 and 2016;

       The general ledger of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
       TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2014,2015, 2016 and 2017;




                                                                        k
                                                                     ler
       Copies of any deeds and deeds of trust or other instruntients evidencing an interest in




                                                                  tC
       real property of KIRBY CONSTRUCTION OF TEXAS L.L.C. and of TIMBER
       RIDGE CUSTOM HOMES, L.L.C. including but not lijnited to any oil and gas leases,




                                                              ric
       farmout agreements, or rights to receive royalties;




                                                           ist
                                                       lD
       Copies of certificates of title and current license rec eipts to any mobile homes,




                                                   nie
       vehicles and/or motor vehicles, including but not lin ited to any boats, cars, vans,
       forklifts and/or trucks owned by of KIRBY CONSTRU :TION OF TEXAS, L.L.C. and
                                              Da
       of TIMBER RIDGE CUSTOM HOMES, L.L.C. durin; ;2014, 2015,2016 and 2017;
                                           is

       Copies of all documents evidencing any transfers of bbth real and personal property
                                         hr


       by KIRBY CONSTRUCTION OF TEXAS, L.L.C. and >f TIMBER RIDGE CUSTOM
                                     C



       HOMES, L.L.C. during 2014,2015,2016 and 2017, iincluding but not limited to bills of
                                   of




       sales, copies of checks received, cash receipts, pui chase/sale agreements, deeds
                                e




       conveyed, and/or title transferred;
                            ffic
                         O




6.     All documents evidencing ownership or interest in p ersonal property valued over
       $250.00, including any certificates of title or purchase receipts to said property;
                       y
                    op
                C




7.     All business records, balance sheets, inventory lists, in ome statements, and financial
       statements of KIRBY CONSTRUCTION OF TEXAS, ..L.C. and of TIMBER RIDGE
             ial




       CUSTOM HOMES, L.L.C. during 2014, 2015, 2016 arid 2017;
          fic
        of




8.     List of all security agreements to which KIRBY C ONSTRUCTION OF TEXAS,
      Un




       L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C . has been a party covering all
       the months in 2014, 2015, 2016 and 2017;

9.     The most recently enacted Company Agreement of KIRBY CONSTRUCTION
       OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C.   and all
       Exhibits, Amendments, and Supplements thereto;

10.    Copy of all documents showing a right to payrr ent, accounts receivable, or
       representing a debt owed to KIRBY CONSTRUCT ON OF TEXAS, L.L.C. and to
       TIMBER RIDGE CUSTOM HOMES, L.L.C. covering all the months in 2014, 2015,
       2016 and 2017;

11.    Copy of all certificates of deposit, stocks, stock certificates, government bonds,
       securities or other negotiable instruments held, pi dged, or owned by KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES,
       L.L.C. or in which it has an interest, including, but not imited to, an equitable interest;




                                                                          k
                                                                       ler
                                                                    tC
12.    Any booklets and current statements of account in any stock options or retirement,
       pension, profit-sharing, employee stock ownership, K sogh, or individual retirement




                                                                ric
       plans in which KIRBY CONSTRUCTION OF TEXAS , L.L.C. and TIMBER RIDGE




                                                             ist
       CUSTOM HOMES, L.L.C. claims an interest;




                                                        lD
13.    Copies of all civil Judgments against KIRBY CONSTRUCTION OF TEXAS, L.L.C.



                                                    nie
       and TIMBER RIDGE CUSTOM HOMES, L.L.C. whi h remain unpaid covering the
       last 10 years;
                                                Da
                                             is
14.    Any certificates of stock or brokerage house statemen s evidencing any ownership of
                                          hr

       any securities in which KIRBY CONSTRUCTION O TEXAS, L.L.C. and TIMBER
                                      C



       RIDGE CUSTOM HOMES, L.L.C. now claims or hav claimed an interest during the
       past two (2) years;
                                    of
                                 e
                             ffic




15.    All contracts executed between KIRBY CONSTRU" TION OF TEXAS, L.L.C. and
       TIMBER RIDGE CUSTOM HOMES, L.L.C. and any other party that would reflect
                         O




       revenue currently being earned by KIRBY CONST] AUCTION OF TEXAS, L.L.C.
                       y




       and TIMBER RIDGE CUSTOM HOMES, L.L.C. duri g the year 2017;
                    op
                C




16.    Any rights of KIRBY CONSTRUCTION OF TEXAS , L.L.C. and TIMBER RIDGE
             ial




       CUSTOM HOMES, L.L.C. to purchase stock in an) corporation, including stock
          fic




       certificates relating to any stock option, stock, bonus, < r employee stock ownership or
       purchase plan, past or present;
        of
      Un




17.    All documents evidencing any ownership interest of GRBY CONSTRUCTION OF
       TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM H )MES, L.L.C. in any patent or
       copyright;

18.    Any lease involving KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
       RIDGE CUSTOM HOMES, L.L.C. whether lessor or le see, in any realty or personalty;
19.   All checking account and savings account statements of any kind, together with all
      cancelled checks for any type of bank account which KIRBY CONSTRUCTION OF
      TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has access to in any
      capacity, covering all months in 2016 and 2017;

20.   All minutes of meetings of the members and/or managers of KIRBY
      CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,
      L.L.C. and resolutions made, covering 2014, 2015, 2016 and 2017;




                                                                    k
                                                                 ler
21.   All inventories of equipment, machinery, raw m a t e r i a l s , furniture and




                                                              tC
      fixtures of KIRBY CONSTRUCTION OF TEXAS* L.L.C. and TIMBER RIDGE
      CUSTOM HOMES, L.L.C. covering all of 2014, 2015,2016 and 2017;




                                                          ric
                                                       ist
22.   All payroll records and member/manager compensation records of KIRBY




                                                   lD
      CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,




                                               nie
      L.L.C. covering all of 2014, 2015,2016 and 2017;

23.                                         Da
      All documents evidencing any bulk transfer of assets from KIRBY
      CONSTRUCTION OF TEXAS, L.L.C. to TIMBERj RIDGE CUSTOM HOMES,
                                         is
      L.L.C. and consideration paid for such bulk transfer.
                                      hr
                                   C
                                 of
                              e
                          ffic
                     y O
                  op
               C
            ial
         fic
        of
      Un
                                                                           12/20/20173:54:09PM
                                                                           ChrisDaniel-DistrictClerk
                                                                           HarrisCounty
                                                                           EnvelopeNo:21416837
                                                                           By:DANIELS,BRISTALYND
                                                                           Filed:12/20/20173:54:09PM
                                   CHRISTOPHER M. CAM MACK
                                           Attorney at Law
Mobile: 713-870-6883            7324 Southwest Freeway, Suite 1446               Phone: 713-960-1921
E-mail: cmc@cammack-law.com             HOUStOH, TeX3S 77074                      Fax: 713-960-1922


                                           December 20, 20 17




                                                                             k
Clerks, 165th District Court




                                                                          ler
Via Tex File, E-Filing




                                                                       tC
         Re:     Case No. 2015-70244; Socie v. Kirby Construction Et Al.




                                                                   ric
                                                                ist
Dear Madam:




                                                              lD
      With this letter, I am e-filing a First Amended Order Compelling Deposition Appearance.




                                                       nie
This Order pertains to Plaintiffs Motion to Compel Deposition Appearance of Michael Wayne
Maldonado filed on November 17, 2017 in the above-styled cause, which had been set on the
November 27, 2017 submission docket.                Da
                                                 is
     The initial Order submitted with the above-described Motion contained a deposition date that
                                              hr

has now passed. Hence, the First Amended Order now being filed has a deposition date in it of
                                           C



January 19, 2017. I am hopeful the court may rule on the Motion before the end of this month.
                                         of




     As always, thank you for your courtesy and assistance.
                                       e
                                   ffic




                                                 Very truly yours,
                                O
                                 y




                                                Christopher M. Cammack
                              op




                                                Attorney for Plaintiff/Judgment Creditor
                          C




CMC/st
                        ial




Enclosure
xc: Michael Wayne Maldonado
                       fic




     Via CM # 7017 1070 0000 9559 1594
              of




     Via RR # 9590 9402 3028 7124 0433 83
            Un
                                                                                                    12/20/2017 3:54 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 21416837
                                                                                                   By: Bristalyn Daniels
                                                                                            Filed: 12/20/2017 3:54 PM

                                           NO. 2015-70244

BRANDON SOCIE and ABRIL SOCIE      §                          IN THE DISTRICT COURT OF
                                   §
V.                                 §                          HARRIS       COUNTY,            TEXAS
                                   §
KIRBY CONSTRUCTION OF TEXAS, L.L.C.§
d/b/aUBUILDIT                      §                          165™       JUDICIAL DISTRICT




                                                                           k
                                                                        ler
       FIRST AMENDED ORDER COMPELLING DEPOSITION APPEARANCE




                                                                     tC
       On this day, came on for submission Plaintiffs Motion to Compel Appearance against




                                                                 ric
Defendant, MICHAEL WAYNE MALDONADO. The Court, upon reviewing Plaintiffs Motion




                                                              ist
                                                            lD
and after considering its grounds, finds that the Motion is well taken and should be granted.




                                                      nie
       IT IS THEREFORE ORDERED that Plaintiffs Motion to Compel Deposition Appearance
                                                  Da
is granted and that Defendant, MICHAEL WAYNE MALDONADO shall appear in the office of
                                                is

Plaintiffs counsel, Christopher M. Cammack, at 7324 Southwest Freeway, Suite 1446, Houston,
                                             hr
                                           C



Texas 77074, and give deposition testimony on January 19,2018 at 10:00 a.m., as well as produce
                                      of
                                    e




all documents described on Exhibit "A" attached hereto to Plaintiffs counsel on or before the same
                                ffic




date and time.
                           y O




       SIGNED on this             day of                                 , 2017.
                        op
                    C
                  ial




                                                  JUDGE PRESIDING
                 fic




APPROVED AS TO FORM:
          of
        Un




Christopher M. Cammack
State Bar No. 03682100
7324 Southwest Freeway, Suite 1446
Houston, Texas 77074
Ph. 713-960-1921/Fax713-960-1922
E-mail: cmc@cammack-law.com

ATTORNEY FOR PLAINTIFF
                               CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing Order Compelling

Deposition Appearance has been mailed by certified mail, return receipt requested and first class

U.S. mail upon MICHAEL WAYNE MALDONADO, 5306 Carefree Drive, League City, Texas




                                                                          k
77537 on       JjgcewW 20               ,2017.




                                                                       ler
                                                                    tC
                                                                ric
                                                             ist
                                                         lD
                                                 Christopher M. Cammack




                                                     nie
                                                 Da
                                              is
                                            hr
                                        C
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un
                 EXHIBIT "A": SUBPOENA DUCES TECUM


1.     Federal income tax returns of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
       TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2013,2014,2015 and 2016;

2.    The general ledger of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
      TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2014,2015, 2016 and 2017;




                                                                       k
                                                                    ler
3.    Copies of any deeds and deeds of trust or other instruments evidencing an interest in




                                                                 tC
      real property of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER




                                                             ric
      RIDGE CUSTOM HOMES, L.L.C. including but not limited to any oil and gas leases,
      farmout agreements, or rights to receive royalties;




                                                          ist
                                                      lD
4.    Copies of certificates of title and current license receipts to any mobile homes,




                                                  nie
      vehicles and/or motor vehicles, including but not limited to any boats, cars, vans,
      forklifts and/or trucks owned by of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and
                                              Da
      of TIMBER RIDGE CUSTOM HOMES, L.L.C. during 2014,2015, 2016 and 2017;
                                           is
                                        hr

5.    Copies of all documents evidencing any transfers of both real and personal property
      by KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM
                                     C



      HOMES, L.L.C. during 2014,2015,2016 and 2017, including but not limited to bills of
                                  of




      sales, copies of checks received, cash receipts, purchase/sale agreements, deeds
                               e




      conveyed, and/or title transferred;
                           ffic
                        O




6.    All documents evidencing ownership or interest in personal property valued over
      $250.00, including any certificates of title or purchase receipts to said property;
                      y
                   op
                C




7.    All business records, balance sheets, inventory lists, income statements, and financial
      statements of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE
             ial




      CUSTOM HOMES, L.L.C. during 2014, 2015,2016 and 2017;
          fic
        of




8.    List of all security agreements to which KIRBY CONSTRUCTION OF TEXAS,
      Un




      L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has been a party covering all
      the months in 2014, 2015, 2016 and 2017;

9.    The most recently enacted Company Agreement of KIRBY CONSTRUCTION
      OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C.   and all
      Exhibits, Amendments, and Supplements thereto;

10.   Copy of all documents showing a right to payment, accounts receivable, or
       representing a debt owed to KIRBY CONSTRUCTION OF TEXAS, L.L.C. and to
       TIMBER RIDGE CUSTOM HOMES, L.L.C. covering all the months in 2014, 2015,
       2016 and 2017;

11.    Copy of all certificates of deposit, stocks, stock certificates, government bonds,
       securities or other negotiable instruments held, pledged, or owned by KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES,
       L.L.C. or in which it has an interest, including, but not limited to, an equitable interest;




                                                                           k
                                                                        ler
                                                                     tC
12.   Any booklets and current statements of account in any stock options or retirement,
      pension, profit-sharing, employee stock ownership, Keogh, or individual retirement




                                                                 ric
      plans in which KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE




                                                              ist
      CUSTOM HOMES, L.L.C. claims an interest;




                                                          lD
13.   Copies of all civil Judgments against KIRBY CONSTRUCTION OF TEXAS, L.L.C.



                                                     nie
      and TIMBER RIDGE CUSTOM HOMES, L.L.C. which remain unpaid covering the
      last 10 years;
                                                 Da
                                              is
14.   Any certificates of stock or brokerage house statements evidencing any ownership of
                                           hr

      any securities in which KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
                                       C



      RIDGE CUSTOM HOMES, L.L.C. now claims or have claimed an interest during the
      past two (2) years;
                                    of
                                  e
                             ffic




15.   All contracts executed between KIRBY CONSTRUCTION OF TEXAS, L.L.C. and
      TIMBER RIDGE CUSTOM HOMES, L.L.C. and any other party that would reflect
                          O




      revenue currently being earned by KIRBY CONSTRUCTION OF TEXAS, L.L.C.
                       y




      and TIMBER RIDGE CUSTOM HOMES, L.L.C. during the year 2017;
                    op
                 C




16.   Any rights of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE
              ial




      CUSTOM HOMES, L.L.C. to purchase stock in any corporation, including stock
          fic




      certificates relating to any stock option, stock, bonus, or employee stock ownership or
      purchase plan, past or present;
        of
      Un




17.    All documents evidencing any ownership interest of KIRBY CONSTRUCTION OF
       TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C. in any patent or
       copyright;

18.    Any lease involving KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
       RIDGE CUSTOM HOMES, L.L.C. whether lessor or lessee, in any realty or personalty;
19.    All checking account and savings account statements of any kind, together with all
       cancelled checks for any type of bank account which KIRBY CONSTRUCTION OF
       TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has access to in any
       capacity, covering all months in 2016 and 2017;

20.    All minutes of meetings of the members and/or managers of KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,
       L.L.C. and resolutions made, covering 2014, 2015,2016 and 2017;




                                                                    k
                                                                 ler
21.    All inventories of equipment, machinery, raw m a t e r i a l s , furniture and




                                                              tC
       fixtures of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE
       CUSTOM HOMES, L.L.C. covering all of 2014,2015, 2016 and 2017;




                                                          ric
                                                       ist
22.    All payroll records and member/manager compensation records of KIRBY




                                                    lD
       CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,




                                                nie
       L.L.C. covering all of 2014,2015,2016 and 2017;

23.                                         Da
       All documents evidencing any bulk transfer of assets from KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. to TIMBER RIDGE CUSTOM HOMES,
                                         is
       L.L.C. and consideration paid for such bulk transfer.
                                      hr
                                   C
                                 of
                              e
                           ffic
                      yO
                   op
                C
             ial
          fic
        of
      Un
                                                                           1/29/20186:35:15PM
                                                                           ChrisDaniel-DistrictClerk
                                                                           HarrisCounty
                                                                           EnvelopeNo:22146852
                                                                           By:DANIELS,BRISTALYND
                                                                           Filed:1/29/20186:35:15PM
                                   CHRISTOPHER M. CAM MACK
                                           Attorney at Law
Mobile: 713-870-6883            7324 Southwest Freeway, Suite 1446               Phone: 713-960-1921
E-mail: cmc@cammack-law.com             HOUStOH, TeX3S 77074                      Fax: 713-960-1922


                                            January 29, 20 18




                                                                             k
Clerks, 1 65th District Court




                                                                          ler
Via Tex File, E-Filing




                                                                       tC
        Re:      Case No. 2015-70244; Socie v. Kirby Construction Et Al.




                                                                   ric
Dear Madam:




                                                                ist
                                                              lD
      With this letter, I am e-filing a Second Amended Order Compelling Deposition Appearance.
This Order pertains to Plaintiffs Motion to Compel Deposition Appearance of Michael Wayne



                                                        nie
Maldonado filed on November 17, 2017 in the above-styled cause, which had been set on the
November 27, 2017 submission docket.                Da
                                                 is
      The initial Order, and First Amended Order, submitted with the above-described Motion each
                                              hr

contained a deposition date that has now passed. Hence, the Second Amended Order now being
filed has a deposition date in it of February 16, 2018. I am hopeful the court may rule on the
                                           C



Motion before the end of this business week.
                                         of
                                       e




     As always, thank you for your courtesy and assistance.
                                   ffic




                                                 Very truly yours,
                                O
                                 y
                              op




                                                Christopher M. Cammack
                          C




                                                Attorney for Plaintiff/Judgment Creditor
CMC/st
                        ial




Enclosure
                       fic




xc: Michael Wayne Maldonado
              of




     Via CM # 7017 1070 0000 9559 1693
            Un




     Via RR # 9590 9402 3028 7124 0433 45
                                                                                                      1/29/2018 6:35 PM
                                                                              Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 22146852
                                                                                                    By: Bristalyn Daniels
                                                                                               Filed: 1/29/2018 6:35 PM
                                         NO. 2015-70244

BRANDON SOCIE and ABRIL SOCIE                     §           IN THE DISTRICT COURT OF
                                                  §
V.                                                §           HARRIS        COUNTY,            TEXAS
                                                  §
KIRBY CONSTRUCTION OF TEXAS,                      §
L . L . C . d/b/a U B U I L D I T                 §           165th   JUDICIAL        DISTRICT




                                                                            k
                                                                         ler
                                                                      tC
           SECOND AMENDED ORDER COMPELLING DEPOSITION APPEARANCE




                                                                  ric
       On this day, came on for submission Plaintiff s Motion to Compel Appearance against




                                                               ist
Defendant, MICHAEL WAYNE MALDONADO. The Court, upon reviewing Plaintiff s Motion




                                                           lD
and after considering its grounds, finds that the Motion is well taken and should be granted.



                                                       nie
                                                   Da
       IT IS THEREFORE ORDERED that Plaintiff s Motion to Compel Deposition Appearance
                                               is
is granted and that Defendant, MICHAEL WAYNE MALDONADO shall appear in the office of
                                             hr
                                          C


Plaintiff s counsel, Christopher M. Cammack, at 7324 Southwest Freeway, Suite 1446, Houston,
                                       of




Texas 77074, and give deposition testimony on February 16, 2018 at 10:00 a.m., as well as produce
                                    e
                                ffic




all documents described on Exhibit "A" attached hereto to Plaintiff s counsel on or before the same
                             O




date and time.
                           y
                        op




       SIGNED on this            _day of_                                _,2017.
                     C
                  ial
                 fic




                                                  JUDGE PRESIDING
          of




APPROVED AS TO FORM:
        Un




Christopher M. Cammack
State Bar No. 03682100
7324 Southwest Freeway, Suite 1446
Houston, Texas 77074
Ph. 713-960-1921/Fax713-960-1922
E-mail: cmc@cammack-law.com

ATTORNEY FOR PLAINTIFF
                  EXHIBIT "A": SUBPOENADUCESTECUM


1.     Federal income tax returns of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
       TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2014, 2015, 2016 and 2017;

2.     The general ledger of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
       TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2015, 2016, 2017 and 2018;




                                                                       k
                                                                    ler
3.     Copies of any deeds and deeds of trust or other instruments evidencing an interest in




                                                                 tC
       real property of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER




                                                             ric
       RIDGE CUSTOM HOMES, L.L.C. including but not limited to any oil and gas leases,
       farmout agreements, or rights to receive royalties;




                                                          ist
                                                       lD
4.     Copies of certificates of title and current license receipts to any mobile homes,




                                                  nie
       vehicles and/or motor vehicles, including but not limited to any boats, cars, vans,
       forklifts and/or trucks owned by of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and
                                              Da
       of TIMBER RIDGE CUSTOM HOMES, L.L.C. during 2015, 2016, 2017 and 2018;
                                           is
                                        hr

5.     Copies of all documents evidencing any transfers of both real and personal property
       by KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM
                                     C



       HOMES, L.L.C. during 2015, 2016, 2017 and 2018, including but not limited to bills of
                                   of




       sales, copies of checks received, cash receipts, purchase/sale agreements, deeds
                                e




       conveyed, and/or title transferred;
                            ffic
                         O




6.     All documents evidencing ownership or interest in personal property valued over
       $250.00, including any certificates of title or purchase receipts to said property;
                       y
                    op
                C




7.     All business records, balance sheets, inventory lists, income statements, and financial
       statements of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE
             ial




       CUSTOM HOMES, L.L.C. during 2015, 2016, 2017 and 2018;
          fic
        of




8.     List of all security agreements to which KIRBY CONSTRUCTION OF TEXAS,
      Un




       L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has been a party covering all
       the months in 2015, 2016, 2017 and 2018;

9.     The most recently enacted Company Agreement of KIRBY CONSTRUCTION OF
       TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C. and all
       Exhibits, Amendments, and Supplements thereto;

10.    Copy of all documents showing a right to payment, accounts receivable, or
       representing a debt owed to KIRBY CONSTRUCTION OF TEXAS, L.L.C. and to
       TIMBER RIDGE CUSTOM HOMES, L.L.C. covering all the months in 2015, 2016,
       2017 and 2018;


11.    Copy of all certificates of deposit, stocks, stock certificates, government bonds,
       securities or other negotiable instruments held, pledged, or owned by KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES,
       L.L.C. or in which it has an interest, including, but not limited to, an equitable interest;




                                                                          k
                                                                       ler
                                                                    tC
12.    Any booklets and current statements of account in any stock options or retirement,
       pension, profit-sharing, employee stock ownership, Keogh, or individual retirement




                                                                ric
       plans in which KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE




                                                             ist
       CUSTOM HOMES, L.L.C. claims an interest;




                                                         lD
13.    Copies of all civil Judgments against KIRBY CONSTRUCTION OF TEXAS, L.L.C.



                                                     nie
       and TIMBER RIDGE CUSTOM HOMES, L.L.C. which remain unpaid covering the
       last 10 years;
                                                 Da
                                             is
14.    Any certificates of stock or brokerage house statements evidencing any ownership of
                                          hr

       any securities in which KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
                                       C



       RIDGE CUSTOM HOMES, L.L.C. now claims or have claimed an interest during the
                                    of




       past two (2) years;
                                 e
                             ffic




15.    All contracts executed between KIRBY CONSTRUCTION OF TEXAS, L.L.C. and
       TIMBER RIDGE CUSTOM HOMES, L.L.C. and any other party that would reflect
                          O




       revenue currently being earned by KIRBY CONSTRUCTION OF TEXAS, L.L.C.
                       y




       and TIMBER RIDGE CUSTOM HOMES, L.L.C. during the year 2018;
                    op
                 C




16.    Any rights of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE
             ial




       CUSTOM HOMES, L.L.C. to purchase stock in any corporation, including stock
          fic




       certificates relating to any stock option, stock, bonus, or employee stock ownership or
       purchase plan, past or present;
        of
      Un




17.    All documents evidencing any ownership interest of KIRBY CONSTRUCTION OF
       TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C. in any patent or
       copyright;

18.    Any lease involving KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
       RIDGE CUSTOM HOMES, L.L.C. whether lessor or lessee, in any realty or personalty;
19.    All checking account and savings account statements of any kind, together with all
       cancelled checks for any type of bank account which KIRBY CONSTRUCTION OF
       TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has access to in any
       capacity, covering all months in 2017 and 2018;

20.    All minutes of meetings of the members and/or managers of KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,
       L.L.C. and resolutions made, covering2015,2016,2017and2018;




                                                                    k
                                                                 ler
21.    All inventories of equipment, machinery, r a w m a t e r i a l s , furniture and




                                                              tC
       fixtures of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE




                                                          ric
       CUSTOMHOMES, L.L.C. covering all of 2015,2016,2017and2018;




                                                       ist
22.    All payroll records and member/manager compensation records of KIRBY




                                                    lD
       CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,




                                                nie
       L.L.C. covering all of 2015,2016,2017and2018;

23.                                         Da
       All documents evidencing any bulk transfer of assets from KIRBY
       CONSTRUCTION OF TEXAS, L.L.C. to TIMBER RIDGE CUSTOM HOMES,
                                         is
       L.L.C. and consideration paid for such bulk transfer.
                                      hr
                                   C
                                 of
                              e
                          ffic
                      yO
                   op
                C
             ial
          fic
        of
      Un
                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing Order Compelling

Deposition Appearance has been mailed by certified mail, return receipt requested and first class

U.S. mail upon MICHAEL WAYNE MALDONADO, 5306 Carefree Drive, League City, Texas

and has been served by e-mail, through Tex-File, to all attorneys of record on January 29, 2018.




                                                                            k
                                                                         ler
                                                                      tC
                                                                  ric
                                                               ist
                                                           lD
                                                      nie
                                                   Christopher M. Cammack

                                                  Da
                                               is
                                            hr
                                         C
                                      of
                                    e
                                ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un
                                                                                                     3/7/2018 10:07 AM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                               Envelope No. 22995625
                                                                                                   By: Bristalyn Daniels
                                                                                              Filed: 3/7/2018 10:07 AM

                                   CHRISTOPHER M. CAMMACK
                                           Attorney at Law
Mobile: 713-870-6883            7324 Southwest Freeway, Suite 1446               Phone: 713-960-1921
E-mail: cmc@cammack-law.com             HOUStOH, TeX3S 77074                       Fax: 713-960-1922


                                             March 7, 2018




                                                                            k
Clerks, 165th District Court




                                                                         ler
Attn: Ms. Shelly Boone




                                                                      tC
Via Tex File, E-Filing




                                                                  ric
         Re:     Case No. 201 5-70244; Socie v. Kirby Construction Et Al




                                                               ist
Dear Madam:




                                                              lD
                                                       nie
      With this letter, I am e-filing a Third Amended Order Compelling Deposition Appearance.
This Order pertains to Plaintiffs Motion to Compel Deposition Appearance of Michael Wayne
                                                    Da
Maldonado filed on November 17, 2017 in the above-styled cause, which had been set on the
November 27, 2017 submission docket.
                                                 is
                                              hr

     The initial Order, a First Amended Order, and a Second Amended Order submitted with the
                                           C



above-described Motion each contained a deposition date that has now passed. Hence, the Third
Amended Order now being filed has a deposition date in it of April 1 1, 2018. I am hopeful the
                                         of




court may rule on the Motion before the end of this business week.
                                       e
                                   ffic




     As always, thank you for your courtesy and assistance.
                                O




                                                 Very truly yours,
                                 y
                              op
                          C




                                                Christopher M. Cammack
                       ial




                                                Attorney for Plaintiff/Judgment Creditor
CMC/st
                   fic




Enclosure
             of




xc: Michael Wayne Maldonado
           Un




     Via 1st class mail
                                                                           3/7/201810:07:22AM
                                                                           ChrisDaniel-DistrictClerk
                                                                           HarrisCounty
                                                                           EnvelopeNo:22995625
                                                                           By:DANIELS,BRISTALYND
                                                                           Filed:3/7/201810:07:22AM
                                         NO. 2015-70244

BRANDON SOCIE and ABRIL SOC1E                                  IN THE DISTRICT COURT OF

V.                                                             HARRIS        COUNTY,       TEXAS

KIRBY CONSTRUCTION OF TEXAS,
L.L.C. d/b/a U B U I L D I T                                   165th   JUDICIAL      DISTRICT




                                                                           k
                                                                        ler
            THIRD AMENDED ORDER COMPELLING DEPOSITION APPEARANCE




                                                                     tC
                                                                 ric
       On this day, came on for submission Plaintiff s Motion to Compel Appearance against




                                                              ist
Defendant, MICHAEL WAYNE MALDONADO. The Court, upon reviewing Plaintiff s Motion




                                                          lD
and after considering its grounds, finds that the Motion is well taken and should be granted.



                                                      nie
                                                  Da
       IT IS THEREFORE ORDERED that Plaintiff s Motion to Compel Deposition Appearance
                                               is
is granted and that Defendant, MICHAEL WAYNE MALDONADO shall appear in the office of
                                             hr


Plaintiff s counsel, Christopher M. Cammack, at 7324 Southwest Freeway, Suite 1446, Houston,
                                         C
                                      of




Texas 77074, and give deposition testimony on April 11, 2018 at 10:00 a.m., as well as produce all
                                    e
                                ffic




documents described on Exhibit "A" attached hereto to Plaintiff s counsel on or before the same date
                            O




and time.
                          y
                       op




        SIGNED on this            _day of_                                .,2017.
                    C
                 ial
              fic




                                                  JUDGE PRESIDING
         of




APPROVED AS TO FORM:
       Un




Christopher M. Cammack
State Bar No. 03682100
7324 Southwest Freeway, Suite 1446
Houston, Texas 77074
Ph. 713-960-1921/Fax713-960-1922
E-mail: cmc@cammack-law.com

ATTORNEY FOR PLAINTIFF
                                CERTIFICATE OF SERVICE

        I do hereby certify that a true and correct copy of the foregoing Order Compelling

Deposition Appearance has been mailed by certified mail, return receipt requested and first class

U.S. mail upon MICHAEL WAYNE MALDONADO, 5306 Carefree Drive, League City, Texas

and has been served by e-mail, through Tex-File, to all attorneys of record on March 7, 2018.




                                                                           k
                                                                        ler
                                                                     tC
                                                                 ric
                                                              ist
                                                          lD
                                                  Christopher M. Cammack



                                                      nie
                                                  Da
                                               is
                                            hr
                                         C
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                ial
             fic
         of
       Un
                 EXHIBIT "A": SUBPOENADUCESTECUM


1.    Federal income tax returns of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
      TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2014, 2015, 2016 and 2017;


2.    The general ledger of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of
      TIMBER RIDGE CUSTOM HOMES, L.L.C. for the years 2015, 2016, 2017 and 2018;




                                                                      k
                                                                   ler
3.    Copies of any deeds and deeds of trust or other instruments evidencing an interest in




                                                                tC
      real property of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER
      RIDGE CUSTOM HOMES, L.L.C. including but not limited to any oil and gas leases,




                                                            ric
      farmout agreements, or rights to receive royalties;




                                                         ist
                                                     lD
4.    Copies of certificates of title and current license receipts to any mobile homes,




                                                 nie
      vehicles and/or motor vehicles, including but not limited to any boats, cars, vans,
      forklifts and/or trucks owned by of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and
                                             Da
      of TIMBER RIDGE CUSTOM HOMES, L.L.C. during 2015, 2016, 2017 and 2018;
                                          is

5.    Copies of all documents evidencing any transfers of both real and personal property
                                       hr


      by KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM
                                    C



      HOMES, L.L.C. during 2015, 2016, 2017 and 2018, including but not limited to bills of
                                 of




      sales, copies of checks received, cash receipts, purchase/sale agreements, deeds
                               e




      conveyed, and/or title transferred;
                           ffic
                       O




6.    All documents evidencing ownership or interest in personal property valued over
      $250.00, including any certificates of title or purchase receipts to said property;
                     y
                  op
               C




7.    All business records, balance sheets, inventory lists, income statements, and financial
      statements of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE
            ial




      CUSTOM HOMES, L.L.C. during 2015, 2016, 2017 and 2018;
         fic
       of




8.    List of all security agreements to which KIRBY CONSTRUCTION OF TEXAS,
     Un




      L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has been a party covering all
      the months in 2015, 2016, 2017 and 2018;

9.    The most recently enacted Company Agreement of KIRBY CONSTRUCTION OF
      TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C. and all
      Exhibits, Amendments, and Supplements thereto;


10.   Copy of all documents showing a right to payment, accounts receivable, or
      representing a debt owed to KIRBY CONSTRUCTION OF TEXAS, L.L.C. and to
      TIMBER RIDGE CUSTOM HOMES, L.L.C. covering all the months in 2015, 2016,
      2017 and 2018;


11.   Copy of all certificates of deposit, stocks, stock certificates, government bonds,
      securities or other negotiable instruments held, pledged, or owned by KIRBY
      CONSTRUCTION OF TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES,
      L.L.C. or in which it has an interest, including, but not limited to, an equitable interest;




                                                                         k
                                                                      ler
12.   Any booklets and current statements of account in any stock options or retirement,




                                                                   tC
      pension, profit-sharing, employee stock ownership, Keogh, or individual retirement




                                                               ric
      plans in which KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE




                                                            ist
      CUSTOM HOMES, L.L.C. claims an interest;




                                                        lD
13.   Copies of all civil Judgments against KIRBY CONSTRUCTION OF TEXAS, L.L.C.



                                                   nie
      and TIMBER RIDGE CUSTOM HOMES, L.L.C. which remain unpaid covering the
      last 10 years;
                                               Da
                                            is
14.   Any certificates of stock or brokerage house statements evidencing any ownership of
                                         hr

      any securities in which KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
                                     C



      RIDGE CUSTOM HOMES, L.L.C. now claims or have claimed an interest during the
      past two (2) years;
                                   of
                                e
                            ffic




15.   All contracts executed between KIRBY CONSTRUCTION OF TEXAS, L.L.C. and
      TIMBER RIDGE CUSTOM HOMES, L.L.C. and any other party that would reflect
                        O




      revenue currently being earned by KIRBY CONSTRUCTION OF TEXAS, L.L.C.
                      y




      and TIMBER RIDGE CUSTOM HOMES, L.L.C. during the year 2018;
                   op
               C




16.   Any rights of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE
            ial




      CUSTOM HOMES, L.L.C. to purchase stock in any corporation, including stock
         fic




      certificates relating to any stock option, stock, bonus, or employee stock ownership or
      purchase plan, past or present;
    of
  Un




17.   All documents evidencing any ownership interest of KIRBY CONSTRUCTION OF
      TEXAS, L.L.C. and of TIMBER RIDGE CUSTOM HOMES, L.L.C. in any patent or
      copyright;

18.   Any lease involving KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER
      RIDGE CUSTOM HOMES, L.L.C. whether lessor or lessee, in any realty or personalty;
19.   All checking account and savings account statements of any kind, together with all
      cancelled checks for any type of bank account which KIRBY CONSTRUCTION OF
      TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES, L.L.C. has access to in any
      capacity, covering all months in 2017 and 2018;

20.   All minutes of meetings of the members and/or managers of KIRBY
      CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,
      L.L.C. and resolutions made, covering2015,2016,2017and2018;




                                                                   k
                                                                ler
21.   All inventories of equipment, machinery, r a w m a t e r i a l s , furniture and




                                                             tC
      fixtures of KIRBY CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE
      CUSTOMHOMES, L.L.C. covering all of 2015,2016,2017and2018;




                                                         ric
                                                      ist
22.   All payroll records and member/manager compensation records of KIRBY




                                                  lD
      CONSTRUCTION OF TEXAS, L.L.C. and TIMBER RIDGE CUSTOM HOMES,




                                              nie
      L.L.C. covering all of 2015,2016,2017 and 2018;

23.                                       Da
      All documents evidencing any bulk transfer of assets from KIRBY
      CONSTRUCTION OF TEXAS, L.L.C. to TIMBER RIDGE CUSTOM HOMES,
                                        is
      L.L.C. and consideration paid for such bulk transfer.
                                     hr
                                  C
                               of
                             e
                         ffic
                    y O
                 op
              C
           ial
        fic
    of
  Un
Office of Harris County District Clerk - Chris Daniel                  http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.asp.,




           HCDistrictclerk.com              SOCIE, BRANDON vs. SECURITY NATIONAL LIFE                                 5/23/2018
                                            INSURANCE COMPANY
                                            Cause: 201570244  CDI: 7  Court: 165

          JUDGMENT/EVENTS
          Date  Description                             Order        Post Pgs Volume Filing                      Person
                                                        Signed       Jdgm     /Page Attorney                     Filing
           3/30/2016     ORDER SIGNED AWARDING          3/30/2016
                         ATTORNEY FEES
           3/30/2016     DEFAULT JUDGMENT SIGNED        3/30/2016
          3/30/2016      DEFENDANT COSTS
           12/22/2015    PARTIAL DISMISSAL ON           12/22/2015
                         PLAINTIFF'S MOTION
           12/21 /2015   DESIGNATED TRIAL READY
           12/7/2015     FIRST AMENDED ORIGINAL                                          CUNNINGHAM, JOHN SOCIE, BRANDON
                         PETITION                                                        C.
           12/7/2015     FIRST AMENDED ORIGINAL                                          CUNNINGHAM, JOHN SOCIE, ABRIL
                         PETITION                                                        C.
           12/2/2015     ANSWER                                                          LEWIS, JEFFRY           SECURITY
                                                                                         BECKER                  NATIONAL LIFE
                                                                                                                 INSURANCE
                                                                                                                 COMPANY C/O C 1

           11/25/2015    ORDER SETTING BOND SIGNED 11/25/2015
           11 /25/2015   MOTION FOR TEMPORARY
                         RESTRAINING ORDER
                         GRANTED

           11/25/2015    ORDER SIGNED GRANTING          11/25/2015
                         TEMPORARY RESTRAINING
                         ORDER

           11 /25/2015   APPEARANCE ON TEMPORARY
                         INJ OR TEMPORARY
                         RESTRAINING ORD
           11/25/2015    ORDER SIGNED SETTING           11/25/2015
                         HEARING
           11/23/2015    ORIGINAL PETITION                                               CUNNINGHAM, JOHN SOCIE, ABRIL
                                                                                         C.

           11 /23/2015   ORIGINAL PETITION                                               CUNNINGHAM, JOHN SOCIE, BRANDON
                                                                                         C.




lof 1                                                                                                                  5/23/2018, 11:12 AM
                  Local Rule Notice of and Assignment
                 of Related Case in Original Proceedings
              [sample; file with petition in original proceeding]

     As required by the Local Rules Relating to Assignment of Related Cases to
and Transfers of Related Cases between the First and Fourteenth Courts of
Appeals, I certify that the following related appeal or original proceeding has
been previously filed in either the First or Fourteenth Court of Appeals:

      G     None

      G     Caption:                _________ NONE_______________________

            Trial court
            case number:            ___________N/A______________________

            Appellate court
            case number:            ___________N/A______________________




                              ___/s/ Chris Cammack_________________
                              [Signature of certifying attorney or pro se party]



                              __May 24, 2018________________________
                              [Date]



Note: See Local Rules for the definitions of Aunderlying case,@ Arelated,@ and
Apreviously filed.@